Title: From George Washington to Major General Philemon Dickinson, 24 May 1778
From: Washington, George
To: Dickinson, Philemon


                    
                        Dr Sir
                        Valley forge May 24th 1778 11 O’Clock P.M.
                    
                    From some intelligence received ⟨si⟩nce I wrote you to day, it would seem that the Enemy have a Land movement in view, but where or what their object is, is entirely a matter of incertainty. Some reports say  they mean to make a push against us here and that this is the most common opinion—Others that their intention is to pass through Jersey. Lest the Latter should be their object, I think it will be highly expedient to prepare the Militia for assembling themselves on the shortest notice, and for this purpose that it will be adviseable to fix on certain Signals by which they may be the more expeditiously summoned. The Tree near prince Town, which is well known to you & to most people appear very proper to hoist Beacons on. I shall send you in the morning Two pieces of Artillery under the direction of proper Officers and some Matrosses, with which I am in hopes you will be able to give the Enemy some annoyance if Jersey is their Rout; It is said, that by cutting away the Bridges over Ancocus and  Creeks & obstructing the Roads their march may be considerably retarded and rendered much more circuitous—But of this you will be a much better judge than I can possibly be. You know that there are Two Continental Regiments now in Jersey, which I trust will cooperate with you and give you every aid; and if I obtain no information between this & morning to alter my present Opinion, I shall detach General Maxwell with Two more, so that if the whole can unite and are joined by a tolerable number of Militia, I should hope that the Enemy will not be able to effect their retreat without some loss—At any rate it will be the means of restraining their parties and preventing them committing Such depredations as they otherwise might and perhaps of occasioning desertions. I will consult General Knox again upon the subject of Lead and if it is possible, I will forward you some. It is an Article with which we are illy provided here, and I am to request in case any can be spared, that you will have it used with the greatest discretion and œconomy. I am Dr Sir with great regard Yr Most Obedt servt
                    
                        G.W.
                    
                